

96 HR 2049 IH: Repairing Existing Public Land by Adding Necessary Trees Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2049IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Panetta (for himself, Mr. Simpson, Ms. Schrier, Mr. LaMalfa, Ms. Spanberger, Mr. Fitzpatrick, Mr. Carbajal, Mr. Tonko, Mr. Takano, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Forest and Rangeland Renewable Resources Planning Act of 1974 to promote reforestation following unplanned events on Federal land, and for other purposes.1.Short titleThis Act may be cited as the Repairing Existing Public Land by Adding Necessary Trees Act or the REPLANT Act.2.Reforestation following wildfires and other unplanned events(a)Forest and Rangeland Renewable Resources Planning Act of 1974(1)National forest cover policy(A)In generalSection 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601) is amended—(i)by redesignating subsection (e) as subsection (f);(ii)by redesignating the second subsection (d) (relating to the policy of Congress regarding forested land in the National Forest System) as subsection (e); and(iii)in subsection (e) (as so redesignated)—(I)in paragraph (2)—(aa)in the first sentence—(AA)by striking 9 of this Act, the Secretary shall annually for eight years following the enactment of this subsection and inserting 9, the Secretary shall, annually during each of the 10 years beginning after the date of enactment of the REPLANT Act; and(BB)by striking eight-year and inserting 10-year;(bb)in the second sentence, by striking such eight-year period and inserting the 10-year period; and(cc)in the third sentence, by striking 1978 and inserting 2021;(II)in paragraph (3), in the first sentence, by striking subsection (d) and inserting subsection; and(III)by adding at the end the following:(4)Reforestation requirements(A)DefinitionsIn this paragraph:(i)Natural regeneration(I)In generalThe term natural regeneration means the establishment of a tree or tree age class from natural seeding, sprouting, or suckering in accordance with the management objectives of an applicable land management plan.(II)InclusionThe term natural regeneration may include any site preparation activity to enhance the success of regeneration to the desired species composition and structure.(ii)Priority landThe term priority land means National Forest System land that, due to an unplanned event—(I)does not meet the conditions for appropriate forest cover described in paragraph (1);(II)requires reforestation to meet the objectives of an applicable land management plan; and(III)is unlikely to experience natural regeneration without assistance.(iii)ReforestationThe term reforestation means the act of renewing tree cover, taking into consideration species composition and resilience, by establishing young trees through—(I)natural regeneration;(II)natural regeneration with site preparation; or(III)planting or direct seeding.(iv)SecretaryThe term Secretary means the Secretary, acting through the Chief of the Forest Service.(v)Unplanned event(I)In generalThe term unplanned event means any unplanned disturbance that—(aa)disrupts ecosystem or forest structure or composition; or(bb)changes resources, substrate availability, or the physical environment.(II)InclusionsThe term unplanned event may include—(aa)a wildfire;(bb)an infestation of insects or disease;(cc)a weather event; and(dd)animal damage.(B)RequirementEach reforestation activity under this section shall be carried out in accordance with applicable Forest Service management practices and definitions, including definitions relating to silvicultural practices and forest management.(C)Reforestation priority(i)In generalIn carrying out this subsection, the Secretary shall give priority to projects on the priority list described in clause (ii).(ii)Priority list(I)In generalThe Secretary shall, based on recommendations from regional foresters, create a priority list of reforestation projects that—(aa)primarily take place on priority land;(bb)promote effective reforestation following unplanned events; and(cc)may include activities to ensure adequate and appropriate seed availability.(II)RankingThe Secretary shall rank projects on the priority list under subclause (I) based on—(aa)documentation of an effective reforestation project plan;(bb)the ability to measure the progress and success of the project; and(cc)the ability of a project to provide benefits relating to forest function and health, soil health and productivity, wildlife habitat, improved air and water quality, carbon sequestration potential, resilience, job creation, and enhanced recreational opportunities..(B)Conforming amendmentSection 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105) is amended, in the undesignated matter following paragraph (5) of subsection (g)—(i)by striking section 3(d) and inserting subsection (e) of section 3; and(ii)by striking 1601(d) and inserting 1601.(2)National Forest System program elementsSection 9 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1607) is amended, in the second sentence, by striking 2000 and inserting 2030.(b)Reforestation Trust FundSection 303 of Public Law 96–451 (16 U.S.C. 1606a) is amended—(1)in subsection (b)—(A)by striking paragraph (2);(B)in paragraph (3)—(i)in the second sentence, by striking Proper adjustment and inserting the following:(3)Adjustment of estimatesProper adjustment; and(ii)by striking (3) The amounts and inserting the following:(2)FrequencyThe amounts; and(C)by striking the subsection designation and all that follows through the Secretary in paragraph (1) and inserting the following:(b)Transfers to Trust Fund(1)In generalThe Secretary; and(2)in subsection (d)(1)—(A)by striking section 3(d) and inserting subsection (e) of section 3; and(B)by striking 1601(d) and inserting 1601.3.ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of Agriculture shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives, and make publicly available on the website of the Forest Service, a report that describes, with respect to the preceding year—(1)an evaluation of the degree to which the Secretary has achieved compliance with the requirements contained in the amendments made by this Act, including, as a result of those amendments, the number of acres covered by reforestation projects that follow unplanned events (such as wildfires);(2)the total number of acres of land reforested under each authority of the Secretary under which reforestation projects have been carried out;(3)the number of acres of National Forest System land affected by, and the substance of reforestation needs on that land resulting from, unplanned events; and(4)the number of acres in need of reforestation under subsection (e)(1) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601).